United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1274
Issued: December 3, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 14, 2012 appellant filed a timely appeal from a May 7, 2012 overpayment
decision of the Office of Workers’ Compensation Programs’ (OWCP) hearing representative.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment in the amount of $4,757.39 for the period September 2 to October 22, 2011;
(2) whether appellant was at fault in creating the overpayment of compensation, thereby,
precluding waiver of the recovery; and (3) whether OWCP properly found that she abandoned
her request for a prerecoupment hearing before an OWCP hearing representative.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 1, 2010 appellant, then a 44-year-old city carrier, filed an occupational
disease claim alleging that she sustained a right shoulder injury as a result of her employment
duties. She first became aware of her condition and realized that it resulted from her
employment on September 15, 2009. OWCP accepted appellant’s claim for right shoulder
sprain, right shoulder impingement, right shoulder lap tear and right shoulder internal
derangement. In its May 6, 2010 letter accepting the claim, it advised her that she was expected
to return to work as soon as she was able and that she was to notify OWCP once she returned to
work. OWCP further informed appellant that she was only entitled to compensation if she was
unable to work due to her accepted conditions and that she should immediately return any
compensation checks received which included payment for a period during which she returned to
work. Appellant stopped work on January 25, 2010 and received wage-loss compensation. She
was placed on the periodic rolls effective January 1, 2011.2
On July 14, 2010 appellant initially accepted a job offer as a modified letter carrier but
underwent shoulder surgery on December 6, 2010. On June 17, 2011 she underwent a functional
capacity evaluation.
On October 20, 2011 OWCP was informed that appellant returned to full-time,
limited-duty work on September 2, 2011. Appellant continued to receive compensation by direct
deposit until October 22, 2011.
On October 25, 2011 OWCP issued a preliminary determination that appellant received
an overpayment of compensation in the amount of $4,757.39 for the period September 2 to
October 22, 2011 because she returned to work on September 2, 2011 but received compensation
on the periodic rolls until October 22, 2011. Appellant was found at fault in creating the
overpayment as she knew or should have known that she was not entitled to receive
compensation for a period after her return to work. OWCP calculated the overpayment by
subtracting the compensation to which she was entitled from September 2 to October 22, 2011,
$466.41, from the amount she received, $5,223.80, to find an overpayment of $4,757.39.3 It
informed appellant that she had 30 days to request a telephone conference, a final decision based
on the written evidence, or a prerecoupment hearing on the issues of fault and a possible waiver.
An overpayment worksheet dated October 25, 2011 showed that appellant returned to
work on September 2, 2011. Appellant received $5,223.80 in compensation for the period
August 28 to October 22, 2011 but should have only received $466.41 for the period August 28
to September 1, 2011 resulting in an overpayment of $4,757.39.

2

On May 20, 2011 appellant enrolled in direct deposit.

3

An overpayment worksheet dated October 25, 2011 showed that appellant returned to work on
September 2, 2011. Appellant received $5,223.80 in compensation for the period August 28 to October 22, 2011 but
should have only received $466.41 for the period August 28 to September 1, 2011 resulting in an overpayment of
$4,757.39.

2

On October 27, 2011 appellant requested a telephonic prerecoupment hearing because
she disagreed with the amount of overpayment and finding of fault. She stated that she returned
to work on September 3, 2011 and that she was not told to notify anyone when she returned to
work. In a completed overpayment recovery questionnaire, appellant noted that her monthly
income included $2,800.00 from her earnings. She stated that she supported five individuals
including her son, two daughters and two granddaughters and did not have any other available
funds. Appellant explained that no one explained the overpayment to her and that she was
automatically put on the periodic rolls after she submitted her CA-7 forms. She believed that
returning to work and that hitting the clock would stop her compensation payments.
OWCP was advised that appellant stopped work again on October 23, 2011 because no
work was available. Appellant subsequently received disability compensation.4
In a January 4, 2012 letter, OWCP advised appellant that the telephonic prerecoupment
hearing was scheduled for February 14, 2012 at 1:30 p.m. eastern time. Appellant was provided
a toll-free number to call at the allotted time and a pass code to enter.
On March 15, 2012 OWCP advised appellant that she failed to call in for a telephone
hearing scheduled for February 14, 2012. Accordingly, it would conduct a review of the written
record regarding her overpayment. Appellant was allowed 15 days to submit additional
evidence. No additional evidence was received.
In a decision dated May 7, 2012, OWCP’s hearing representative finalized the
verpayment in the amount of $4,757.39 for the period September 2 to October 22, 2011. She
determined that appellant was at fault in the creation of the overpayment because she accepted a
payment which she knew or reasonably should have known to be incorrect and, therefore, was
not entitled to waiver of recovery. The hearing representative noted that appellant listed a
monthly income of approximately $2,800.00 and monthly expenses of $3,400.00 but did not
provide any evidence to support her claimed expenses. She also found that appellant abandoned
the telephonic prerecoupment hearing scheduled for February 14, 2012.5
LEGAL PRECEDENT -- ISSUE 1
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.6 Monetary compensation for total or partial
disability due to an employment injury is paid as a percentage of pay,7 meaning pay at the time
4

Appellant submitted various disability compensation forms requesting wage-loss compensation for the period
October 29 to November 4, 2011 and December 3 to 30, 2011. She was paid disability compensation and was
placed back on the periodic rolls beginning December 3, 2011.
5

The record reveals that another decision regarding this overpayment was subsequently issued by OWCP on
June 21, 2012. Appellant filed her appeal with the Board on May 14, 2012. Under the principles discussed in
Douglas E. Billings, 41 ECAB 880 (1990), OWCP’s June 21, 2012 decision, issued while the Board had jurisdiction
over the matter in dispute is null and void. See also M.F., Docket No. 11-2106 (issued September 12, 2012).
6

5 U.S.C. § 8102(a).

7

Id. at §§ 8105, 8106.

3

of injury or pay at the time disability begins or pay at the time compensable disability recurs if
the recurrence begins more than six months after the injured employee resumes regular full-time
employment with the United States, whichever is greater.8
Section 8116 of FECA defines the limitations on the right to receive compensation
benefits. This section of FECA provides that, while an employee is receiving compensation, she
may not receive salary, pay, or remuneration of any type from the United States, except in
limited circumstances.9 A claimant is not entitled to receive total disability compensation and
actual earnings for the same period. OWCP’s regulations provide that compensation for wage
loss due to disability is available only for any periods during which an employee’s work-related
medical condition prevents her from earning the wages earned before the work-related injury.10
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
in the amount of $4,757.39. The record reflects that appellant returned to limited duty on
September 2, 2011 but continued to receive compensation by direct deposit. Based on this
determination, OWCP properly found that she received an overpayment of compensation during
that period. The record establishes that appellant received net compensation from August 28 to
October 22, 2011 in the amount of $5,223.80, but was only entitled to $466.41 in wage loss for
the period before she returned to work on September 2, 2011. OWCP subtracted the amount she
should have received, $466.41, from the amount she received, $5,223.80 to determine that she
was overpaid $4,757.39. The Board finds that it correctly computed the amount of overpayment
to be $4,757.39. Thus, the Board affirms the fact and amount of overpayment.
On appeal, appellant contends that she returned to work on September 3, 2011 and
requested that the Board revisit the facts and the amount of overpayment. She, however, did not
submit any evidence to establish that she returned to work on September 3, 2011 or to refute the
evidence of record that she returned to limited duty as of September 2, 2011.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of FECA provides that, when an overpayment of compensation has been
made because of an error of fact or law, adjustment shall be made by decreasing later payments
to which an individual is entitled. The only exception to this requirement is when an incorrect
payment has been made to an individual who is without fault and when adjustment or recovery
would defeat the purpose of FECA or be against equity and good conscience.11 No waiver of
payment is possible if appellant is with fault in helping to create the overpayment.12
8

Id. at § 8101(4); John D. Williamson, 40 ECAB 1179 (1989).

9

Id. at § 8116(a).

10

20 C.F.R. § 10.500(a).

11

5 U.S.C. § 8129(b).

12

Robert W. O’Brien, 36 ECAB 541, 547 (1985).

4

In determining whether an individual is not without fault or alternatively, with fault,
section 10.433(a) of OWCP’s regulations provide in relevant part:
An individual is with fault in the creation of an overpayment who:
“(1) Made an incorrect statement as to a material fact which he or she
knew or should have known to be incorrect; or
“(2) Failed to provide information which he or she knew or should have
known to be material; or
“(3) Accepted a payment which he or she knew or should have known to
be incorrect.”13
ANALYSIS -- ISSUE 2
OWCP determined that appellant was at fault in the creation of the overpayment because
she accepted a payment that she knew or reasonably should have known was incorrect. The
Board finds, however, that OWCP failed to establish that, at the time appellant accepted the
compensation in question, she knew or should have known the payments were incorrect.
OWCP requires that recipients of compensation benefits take all reasonable measures to
ensure that payments from OWCP are proper. However, the Board has held that an employee
who receives payments from OWCP in the form of direct deposit may not be at fault for the first
incorrect deposit into her bank account because the acceptance of the amount lacks the requisite
knowledge.14 Because fault is defined by what the claimant knew or should have known at the
time of acceptance, one of the consequences of electronic fund transfers is that the claimant lacks
the requisite knowledge at the time of the initial deposit. Whether or not OWCP determines that
an individual was at fault with respect to the creation of an overpayment depends on the
circumstances surrounding the overpayment. The Board has found the claimant to be at fault in
cases where he or she is receiving compensation checks through direct deposit which involve a
series of payments over several months with clear knowledge that the payments were incorrect.15
It is not appropriate, however, to make a finding that a claimant has accepted an overpayment by
direct deposit until such time as a reasonable person would have been aware that this
overpayment had occurred. This awareness could be established either through documentation
such as a bank statement or notification from OWCP or where a reasonable period of time has
passed during which a claimant could have reviewed independent confirmation of the incorrect
payment.16

13

20 C.F.R. § 10.433(a).

14

Tammy Craven, 57 ECAB 689 (2006); see also George A. Hirsch, 47 ECAB 520 (1996).

15

See Karen K. Dixon, 56 ECAB 145 (2004).

16

See K.H., Docket No. 06-191 (issued October 20, 2006).

5

The record establishes that appellant received compensation by direct deposit payments
every 28 days. The evidence of record does not establish that on the date of the first direct
deposit of compensation after her return to work, she knew or should have known that she was
accepting a direct deposit to which she was not entitled. No documentation was provided to
demonstrate that appellant had clear knowledge at the time of the initial direct deposit that the
payment was incorrect or that a reasonable period of time passed during which she could have
reviewed bank statements or been informed of the incorrect payment. Therefore she cannot be
found at fault for at least the first compensation payment after her return to work.
The Board finds that this case is not in posture for decision regarding the issue of waiver
of the overpayment. The Board will set aside the May 7, 2012 decision regarding the issue of
waiver and will remand the case for further consideration of appellant’s current financial
circumstances.
LEGAL PRECEDENT -- ISSUE 3
With respect to abandonment of hearing requests, Chapter 2.1601.6(g), issued
October 2011, OWCP’s procedure manual provides in relevant part that failure of the claimant to
appear at the scheduled hearing, failure to request a postponement and failure to request in
writing within 10 days after the date set for the hearing that another hearing be scheduled shall
constitute abandonment of the request for a hearing. Under these circumstances, the Branch of
Hearings and Review will issue a formal decision finding that the claimant has abandoned his or
her request for a hearing and return the case to the district OWCP. In cases involving
prerecoupment hearings, the Branch of Hearings and Review will also issue a final decision on
the overpayment, based on the available evidence, before returning the case to the district
OWCP.17
ANALYSIS -- ISSUE 3
The record demonstrates that OWCP scheduled a telephonic prerecoupment hearing with
an OWCP hearing representative at a specific time on February 12, 2012. The evidence
establishes that OWCP mailed appropriate notice to the claimant at her address of record. The
record also supports that appellant did not request postponement, failed to appear for the
scheduled hearing, and failed to provide any notification for such failure within 10 days of the
scheduled date of the hearing. As this meets the conditions for abandonment specified by
OWCP’s regulations and procedure manual, it properly found that appellant abandoned her
request for a prerecoupment hearing before an OWCP hearing representative and properly issued
a final decision on the overpayment of compensation. The Board will affirm OWCP’s decision
that she abandoned her request for a prerecoupment hearing.
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation for the period September 2 to October 22, 2011. The May 7, 2012 decision is
17

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1061.6(g) (October 2011); see also 20 C.F.R. § 10.622(f).

6

set aside and remanded to OWCP regarding the issues of waiver of the overpayment. The Board
also finds that appellant abandoned her request for prerecoupment hearing.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 7, 2012 is affirmed in part and set aside in part. The case is
remanded for further action consistent with this decision.
Issued: December 3, 2012
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

